Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,199,957. Although the claims at issue are not identical, they are not patentably distinct from each other because:

As per claim 1, 957’ teaches a system comprising: 
a processor; and a memory having instructions stored thereon, when executed by a processor (Claim 1, Column 18 lines 30-32), 
causes the system to perform operations comprising: 
receiving from a first client device a location information including a location of the first client device (Claim 1, Column 18 lines 32-36); 
causing a status interface to be displayed on the first client device, wherein the status interface simultaneously displays a plurality of selectable location items corresponding to a plurality of locations based on the location information (Claim 1, Column 18 lines 37-43), wherein the plurality of selectable location items comprises a plurality of status messages (Claim 2, Column 18 lines 62-64), 
wherein a first selectable location item of the plurality of selectable items corresponds to a first location of the plurality of locations and comprises a first status message of the plurality of status messages (Claim 2, Column 18 lines 62-64); 
receiving a selection from the first client device of the first selectable location item; (Claim 1, Column 18 lines 52-53); 
generating a map interface that includes a map display based on the location information, a first avatar displayed at a corresponding location on the map display associated with the location information (Claim 1, Column 18 lines 54-57), and the first status message, wherein the first avatar is associated with a first user of the first client device (Claim 2, Column 18 lines 65-67); and 
causing the map interface to be displayed on a plurality of client devices including the first client device (Claim 1, Column 18 lines 59-60).

As per claim 2, 957’ teaches the system of claim 1, wherein the system performs operations further comprising: in response to receiving the selection of the first selectable location item, causing to be displayed on the first client device a plurality of versions of the first avatar performing actions related to the first selectable location; receiving a selection of a first selectable version of the first avatar of the plurality of selectable versions, wherein the map interface includes the first selectable version of the first avatar (Claim 1 Column 18 lines 46-51).

As per claim 3, 957’ teaches the system of claim 2, wherein the system performs operations further comprising: receiving a first media content item associated with the first status message; and causing a preview item of the first media content item to be displayed with the first status message (Claim 3 Column 19 lines 1-6).

As per claim 4, 957’ teaches the system of claim 1, wherein the plurality of locations are within a predetermined distance of the location of the first client device (Claim 4 Column 19 lines 7-10).

As per claim 5, 957’ teaches the system of claim 2, wherein the map interface includes the first selectable version of the first avatar at a location on the map display corresponding to the first location (Claim 5 Column 19 lines 10-13)

As per claim 6, 957’ teaches the system of claim 5, wherein the system performs operations further comprising: determining that the location of the first client device does not correspond to the first location; and updating the map interface by replacing the first selectable version of the first avatar with a default version of the first avatar at a location on the map display corresponding to the location of the first client device (Claim 6 Column 19 lines 14-22).

As per claim 7, 957’ teaches the system of claim 1, wherein the status interface includes a plurality of selectable personal location items corresponding to personalized locations and a plurality of selectable mood items corresponding emotion updates (Claim 7 Column 23-26).

As per claim 8, 957’ teaches the system of claim 7, wherein the system performs operations further comprising: causing a personal location setting interface to be displayed on the first client device, wherein the personal location setting interface includes interface elements to receive details of the personalized locations, wherein details of the personalized locations include at least one of: a name, an address, a type of location, or a location-based activity (Claim 8 Column 19 lines 27-35).

As per claim 9, 957’ teaches the system of claim 8, wherein the system performs operations further comprising: receiving from the first client device a home address, a work address, or a school address via the personal location setting interface, wherein the personalized locations include a home location, a work location, and a school location (Claim 9 Column 19 lines 36-42).

As per claim 10, 957’ teaches the system of claim 2, wherein the system performs operations further comprising: receiving from a second client device a location information including a location of the second client device; determining that the location of the second client device is within a threshold distance from the location of the first client device; updating the map interface by replacing the first selectable version of the first avatar with an image of the first avatar and a second avatar at a location on the map display corresponding to the location of the first client device, wherein the second avatar is associated with a second user of the second client device (Claim 10 Column 19 lines 43-55).

957’
11/12
11
13
14
15
16
17
18
19
app
11
12
13
14
15
16
17
18
19


957’
11/12








app
20












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4,11,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawla (“Chawla”, US2011/0183645) in view of Nair (“Nair”, US 2008/0201638) in view of Altman et al (“Altman”, US 2008/0132252) in view of Chau et al (“Chau”, US 9,201,952)

As per claim 1, Chawla teaches a system comprising: 
a processor; and 
a memory having instructions stored thereon, when executed by a processor, causes the system to perform operations comprising: 
receiving from a first client device a location information including a location of the first client device ([0010] Another aspect of the invention is that the status can be determined intelligently based on the location information determined by a GPS or another mobile positioning solution, and also dynamically determined based on other information in the system such as user's favorite locations, point of interest locations, user's networks favorite locations that they have permissions to, etc.); 
causing a status interface to be displayed on the first client device, wherein the status interface displays a plurality of selectable location items corresponding to a plurality of locations based on the location information, wherein the plurality of selectable location items comprises a plurality of status messages, wherein a first selectable location item of the plurality of selectable items corresponds to a first location of the plurality of locations comprises a first status message of the plurality of status messages ([0034] Element 716 displays the text message options that the user can select to update their status, and a dynamically updated list of text messages can be displayed using a drop down or similar element.  See also [0029]  As a result of the favorite location or a point of interest location and/or location category selection in blocks 306 or 308, in block 310, the system associates text update options specific to that location.  For example, when the user is determined to be at an airport, they are dynamically presented relevant text options such as "I'm travelling", "Boarding", "Arrived", or "At baggage claim", etc.) and; 
receiving a selection from the first client device of the first selectable location item (Figure 7-8, see Element 716 [0034]).
Chawla fails to distinctly point out displaying an avatar displayed on a map. However, Nair teaches:
generating a map interface that includes a map display based on the location information, a first avatar displayed at a corresponding location on the map display associated with the location information, wherein the first avatar is associated with a first user of the first client device; and 
causing the map interface to be displayed on a plurality of client devices including the first client device. ([0061] At operation 218, in one embodiment of the present invention, the context generation script 116 can obtain an image 123 that represents the current weather conditions at the geographic location of the user 101.  For example, FIG. 4A illustrates an image 123 showing rain conditions at the geographic location of the user 101.  Likewise, FIG. 4B illustrates an image 123 showing snow conditions at the geographic location of the user 101.  As discussed below at operation 224, the encoded image 123 of the weather conditions can be included in an icon image 121 that is included in the background image 109 of the composite image 108 that forms the user's context avatar. [0062] For example, the virtual person image 107 can be clothed in a lei or ski gear to reflect that currently the user 101 is located in Hawaii or Aspen.  Likewise, for example, the virtual person image 107 can be clothed in a tuxedo or wedding dress to reflect that the user 101 is currently attending a wedding. See also [0055] map images).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Nair with the system of Chawla. Motivation to do so would have been to provide an automatic update and accurate representation of the user’s current status. 
The combination of Chawla-Nair teaches presenting relevant textual or graphical status options based on their location or activity [0012] and when combined with Nair the graphical aspect of the avatar can be realized based on the location. However Chawla-Nair fails to distinctly point out presenting the status message on the map also. 
Altman teaches a map interface that includes a map display based on the location information and the first status message ( [0134] FIG. 18A illustrates the display of a friend on a user's client device, under an embodiment. As shown in FIG. 18A, the location of a friend ("Steve J") is shown on a map displayed on the client device. The status message and distance from the user is displayed in display area 1802.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Altman with the system of Chawla-Nair. Motivation to do so would have been to greatly enhance the social networking capability of devices, beyond simple voice or text-based communication by allowing users to quickly find friends and associates and coordinate activities based on respective locations.
Chawla-Nair-Altman fail to distinctly point out simultaneously displays a plurality of selectable location items corresponding to a plurality of locations based on the location information. However, Chau teaches simultaneously displays a plurality of selectable location items corresponding to a plurality of locations based on the location information (Figure 3a-3b, Activity list panel is populated based on the context panel signals from the user. In Figure 3A based on the user’s current location multiple different activities may be simultaneously displayed in the activity list panel which correspond to multiple locations, bruch at Boogaloos, haircut , flag football in the park, etc.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Chau with the system of Chawla-Nair-Altman. Motivation to do so would have been to provide users with dynamically-selected “activities” that are intelligently tailored to the user's world.


As per claim 4, Chawla teaches the system of claim 1, wherein the plurality of locations are within a predetermined distance of the location of the first client device ( Figure 2 224, System searches nearby points of interest locations).

Claim 11 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 20 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 


Claim(s) 2-3,5-8,10,12-17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawla (“Chawla”, US2011/0183645) in view of Nair (“Nair”, US 2008/0201638) in view of Altman et al (“Altman”, US 2008/0132252) in view of Chau et al (“Chau”, US 9,201,952) in view of Gupta (“Gupta”, US 2013/0103766).

As per claim 2, Chawla teaches avatar in the form of user picture 704 and receiving the selection of the first selectable location item (Figure 7-8, see Element 716 [0034]). Further Nair teaches wherein the map interface includes a first selectable version of the first avatar ([0061] but fails to distinctly point out an avatar selection interface. However, Gupta teaches the system of claim 1, wherein the system performs operations further comprising: 
causing to be displayed on the first client device a plurality of versions of the first avatar performing actions related to the first selectable location ([0024] Briefly stated, embodiments are directed towards dynamically updating, in real-time, an emoticon pool of a user based on a current personal construct of the user. In one, non-limiting, non-exhaustive example, if it is raining at the user's location, then the user's emoticon pool may include emoticons with umbrellas. See also [0111]; 
receiving a selection of a first selectable version of the first avatar of the plurality of selectable versions ([0002] In some environments, emoticons can be grouped into an emoticon pool that can allow a user to select emoticons for use in a text-based message.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Gupta with the system of Chawla-Nair-Altman-Chau. Motivation to do so would have been provide way to quickly select an avatar to use based on a current personal construct instead of having to page through multiple pages of avatars.

As per claim 3, Gupta teaches the system of claim 2, wherein the system performs operations further comprising: 
receiving a first media content item associated with the first status message; and 
causing a preview item of the first media content item to be displayed with the first status message ([0032] The client application may include a capability to send and/or receive emoticons associated with an instant message or other electronic message.  In one embodiment, the emoticons may include media content, textual content, graphical content, audio content, or the like.).

As per claim 5, Nair teaches the system of claim 2, wherein the map interface includes the first selectable version of the first avatar at a location on the map display corresponding to the first location ([0061] At operation 218, in one embodiment of the present invention, the context generation script 116 can obtain an image 123 that represents the current weather conditions at the geographic location of the user 101.  For example, FIG. 4A illustrates an image 123 showing rain conditions at the geographic location of the user 101.  Likewise, FIG. 4B illustrates an image 123 showing snow conditions at the geographic location of the user 101.  As discussed below at operation 224, the encoded image 123 of the weather conditions can be included in an icon image 121 that is included in the background image 109 of the composite image 108 that forms the user's context avatar. [0062] For example, the virtual person image 107 can be clothed in a lei or ski gear to reflect that currently the user 101 is located in Hawaii or Aspen.  Likewise, for example, the virtual person image 107 can be clothed in a tuxedo or wedding dress to reflect that the user 101 is currently attending a wedding. See also [0055] map images).

As per claim 6, Chawla teaches the system of claim 5, wherein the system performs operations further comprising: 
determining that the location of the first client device does not correspond to the first location; and 
updating the map interface by replacing the first selectable version of the first avatar with a default version of the first avatar at a location on the map display corresponding to the location of the first client device ([0012] Another aspect of the invention is to present the user relevant textual or graphical status options based on their location or activity, e.g. when the user is determined to be at an airport, they are dynamically presented relevant location based status options such as "I'm travelling", "Boarding", "Arrived", or "Waiting at baggage claim", etc., and when at a theater, they can select from options such as "Watching a movie", "At the Opera", etc. See also [0031] See further Nair [0061] and [0055]).  

As per claim 7, Gupta teaches the system of claim 1, wherein the status interface includes a plurality of selectable personal location items corresponding to personalized locations and a plurality of selectable mood items corresponding emotion updates (Figure 8 [0111] umbrella and mood). 


As per claim 8, Chawla teaches the system of claim 7, wherein the system performs operations further comprising: 
causing a personal location setting interface to be displayed on the first client device, wherein the personal location setting interface includes interface elements to receive details of the personalized locations, 
wherein details of the personalized locations include at least one of: a name, an address, a type of location, or a location-based activity ([0030] In block 410, as the user sends text updates and/or text messages, the relevant top frequently used messages are displayed in the text message selection list based on the location, location category, activity, availability, transit selected or determined by the system. See also [0029] favorites).


As per claim 10, Nair teaches the system of claim 2, wherein the system performs operations further comprising: 
receiving from a second client device a location information including a location of the second client device; 
determining that the location of the second client device is within a threshold distance from the location of the first client device; 
updating the map interface by replacing the first selectable version of the first avatar with an image of the first avatar and a second avatar at a location on the map display corresponding to the location of the first client device, wherein the second avatar is associated with a second user of the second client device ([0065] Referring again to FIG. 2A, at operation 204, the context generation script 116 can render the composite image 108 including the virtual person image 107 of the user 101, the background image defined by the image data associated with the geographic location of the user 101.  Also, according to an alternate embodiment of the present invention, the composite image can include one or more virtual person images, each corresponding to a third party user that is acting within or sharing the physical context of the user 101.  For example, in one embodiment of the present invention, the user 101 can explicitly enable the inclusion of third party users who are also configured to disclose their geographic location to the processing server 104.  This can be done by utilizing utilities provided by the virtual environment (e.g. context avatar website) hosting the user's context avatar 108.  In one embodiment, the context generation script 116 can detect that an enabled third party user is in the same geographic location as the user 101 and, as a result, make an assumption that the user 101 and the third party user are acting together.  The context generation script 116 can 
then automatically add the virtual person image 107 associated with the third 
party user to the composite image 108 of the user 101.)


Claim 12 is similar in scope to that of claim 2, and is therefore rejected under similar rationale. 
Claim 13 is similar in scope to that of claim 3, and is therefore rejected under similar rationale. 
Claim 14 is similar in scope to that of claim 5, and is therefore rejected under similar rationale. 
Claim 15 is similar in scope to that of claim 6, and is therefore rejected under similar rationale. 
Claim 16 is similar in scope to that of claim 7, and is therefore rejected under similar rationale. 
Claim 17 is similar in scope to that of claim 8, and is therefore rejected under similar rationale. 
Claim 19 is similar in scope to that of claim 10, and is therefore rejected under similar rationale. 


Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawla (“Chawla”, US2011/0183645) in view of Nair (“Nair”, US 2008/0201638) in view of Altman et al (“Altman”, US 2008/0132252) in view of Chau et al (“Chau”, US 9,201,952) in view of Gupta (“Gupta”, US 2013/0103766).

As per claim 9, Chawla-Nair-Altman-Gupta fails to distinctly point out the personalized locations correspond to home work or school. However, Shultz system of claim 8, wherein the system performs operations further comprising: 
receiving from the first client device a home address, a work address, or a school address via the personal location setting interface, wherein the personalized locations include a home location, a work location, and a school location. ([0035] Labeled location information 315 may also be used to define a user's context.  Labeled location information 315 may include labels that symbolically define the location of the user.  Such labels may include "work," "home," "school," etc. that provide an indication of the user's location.  Although labeled location information 315 is shown as a separate element in FIG. 3, labeled location information 315 may be automatically generated by devices 119 as presence information (e.g., GPS data sent to context aggregator 125 by the devices) or as information that is part of user generated status information 310.  For example, the user may explicitly send a message to context aggregator 125 indicating that his location is "work.")  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Schultz with the system of Chawla-Nair-Altman-Gupta. Motivation to do so would have been to provide a way to store locations that are commonly utilized by the user, these stored locations can help tie a user context and status message to ensure appropriate content at each location. 

Claim 18 is similar in scope to that of claim 9, and is therefore rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/Primary Examiner, Art Unit 2198